Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The terminal disclaimer filed on 5/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,889,235 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The applicant has amended claim 1 to more particularly point out and distinctly claim embodiments of the invention, to recite a hybrid lamp configured to provide, simultaneously, a diffused backup light and a separate warning light projected onto the ground behind the vehicle. The applicant has pointed out that, in Salter, the light sources 42 on both the upper row 46 and the lower row 48 project onto the ground, as shown in FIGS. 2A and 2B. None of the light sources 42 of backup lamp 40 of Salter are constructed and arranged to provide diffused light with an even lighting appearance. In addition, in Salter, either the upper row 46 or the lower row 48 of light sources is illuminated, depending on the vehicle speed, exterior sensor/camera, and/or incline sensor as described above. Salter does not disclose a warning light configured to be activated together with the backup light when the vehicle is in reverse gear, as recited in combination in Applicant’s claim 1.
Claims 2-17 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875